Title: The Continental Congress: Letter of Credence to Franklin, Silas Deane, and Thomas Jefferson as Commissioners to France, [30 September 1776]
From: Continental Congress
To: 


[September 30, 1776]
The Delegates of the united States of New-hampshire, Massachusetts bay, Rhode-island, Connecticut, New-york, New-jersey, Pensylvania, Delaware, Maryland, Virginia, North-carolina, South-carolina and Georgia to all who shall see these presents greeting.
Whereas a trade upon equal terms between the subjects of his most Christian Majesty the king of France and the people of these states will be beneficial to both nations, Know ye therefore that we confiding in the prudence and integrity of Benjamin Franklin one of the delegates in Congress from the state of Pensylvania and president of the Convention of the said state &c. Silas Deane late a delegate from the state of Connecticut, now in France, and Thomas Jefferson a delegate from the state of Virginia have appointed and deputed and by these presents do appoint and depute them the said Benjamin Franklin, Silas Deane and Thomas Jefferson our Commissioners, giving and granting to them the said Benjamin Franklin, Silas Deane and Thomas Jefferson or to any two of them and in case of the death, absence or disability of any two, to any one of them full power to communicate, treat, agree and conclude with his most Christian Majesty the king of France, or with such person or persons as shall by him be for that purpose authorised, of and upon a true and sincere friendship and a firm, inviolable and universal peace for the defence protection and safety of the navigation and mutual commerce of the subjects of his most Christian Majesty and the people of the united states, and to do all other things which may conduce to those desirable ends, and promising in good faith to ratify whatsoever our said commissioners shall transact in the premisses. Done in Congress at Philadelphia the thirtieth day of September in the year of our Lord one thousand, seven hundred and seventy six. In testimony whereof the president by order of the said Congress hath hereunto subscribed his name and affixed his seal. 
John Hancock Presid’t
Attest Cha Thomson secy
